EXHIBIT 10.11

 

   PREMIUM FINANCE AGREEMENT    Florida LOGO [g177209g11q51.jpg]       P.O. Box
3066 - 3522 Thomasville Rd.    ***A939343***    Tallahassee, FL 32315      
Phone 850-907-5610

 

    ¨PERSONAL             xCOMMERCIAL            xNEW             ¨AGENCY
RENEWAL            ¨ADD’L PREMIUM

  THIS AGREEMENT, made effective the                 10           day of
                        March 2011                        , between

      ORAGENICS, INC.

(Name of Borrower /Insured exactly as it appears in financed policies)

   SSN OR TAX #                                     

ADDRESS

 

        1700 PROGRESS BLVD.

  CITY  ALACHUA                                 
        STATE      FL            ZIP    32615                          PHONE
#    (386) 418-4018           

hereinafter called the Borrower , and Premium Assignment Corporation, a Florida
Corporation hereinafter called Lender, for the purpose of financing the purchase
of insurance policies described in the scheduled Policies of Insurance listed in
page 3 to this Agreement.

 

TOTAL

PRICE OF

PREMIUMS

  

- CASH

DOWN

PAYMENT

  

=PRINCIPAL

BALANCE

OWED ON

PREMIUMS

  

+ DOC

STAMPS &

SERVICE FEE

(if applicable)

  

= TOTAL

AMOUNT

FINANCED

  

+ FINANCE CHARGE (Amount credit

costs over term

of loan)

  

= TOTAL OF PAYMENTS

(Amount paid if all payments made as scheduled)

  

ANNUAL

INTEREST

RATE

                61,021. 09    12,204. 22    48,816.87    171.15    48,988.02   
1,238.88    50,226.90    5.48

 

SELECT BILLING OPTION:  ¨Payment Book  xMonthly Invoice

YOUR PAYMENT SCHEDULE WILL BE:

  

Amount of monthly

Payment

  

Number of

Payments

  

Date First Payment

is Due

Each monthly payment due on same day of each succeeding month

until paid in full.

   5,022.69    10    4/10/2011

FOR VALUE RECEIVED, BORROWER PROMISES TO PAY to the order of Lender at the
address given at the top of this page, the Total Amount Financed and all sums
shown above, including interest at the Annual Interest Rate and other charges as
described hereinafter, pursuant to the terms stated below and in page 2 of this
Agreement.

1. SECURITY FOR PAYMENT: To secure payment of all sums due under this Agreement,
Borrower grants Lender a security interest in any unearned premiums or other
sums which may become payable under the Schedule Policies of Insurance shown on
page 3

2. LIMITED POWER OF ATTORNEY: BORROWER IRREVOCABLY APPOINTS LENDER AS
ATTORNEY-IN-FACT TO CANCEL THE SCHEDULED POLICIES OF INSURANCE AFTER BORROWER
DEFAULTS IN MAKING PAYMENTS UNDER THIS AGREEMENT.

3. NOTICE TO BORROWER: (1) Do not sign this Agreement before you read it, or if
it contains any blank space, (2) You are entitled to a completely filled in copy
of this Agreement, (3) Under the law, you have the right to pay off in advance
the full amount due and under certain conditions to obtain a partial refund of
the service charge, and (4) BY SIGNING BELOW BORROWER AGREES TO THE PROVISIONS
ABOVE AND ALL OF THE TERMS WHICH APPEAR ON THE SECOND PAGE OF THIS AGREEMENT AND
ACKNOWLEDGES RECEIPT OF COPIES OF PAGES 1, 2 AND 3 OF THIS AGREEMENT

SIGNATURE OF ALL INSURED[S] NAMED IN THE POLICIES OR AUTHORIZED AGENT OF
INSURED[S], AS PERMITTED BY LAW:

 

3/1/11

  

LOGO [g177209g70g92.jpg]          CFO

         

Date

   Name and Title:    Date    Name and Title

 

PRODUCER’S REPRESENTATIONS & WARRANTIES:

The undersigned Producer represents and warrants that: (A) The cash Down payment
shown above has been paid by or on behalf of the Borrower. (B) The Total Price
of premiums shown above has been or will be used to purchase insurance policies
shown in the scheduled policies of insurance on the page 3 of the Agreement Any
portion of the Total Price of Premiums received by Producer that is not used to
purchase such insurance policies, as well as any refunds or credits on such
policies, shall be promptly paid to Lender (C) To the best of the undersigned’s
knowledge and belief, Borrower is not subject to any bankruptcy or insolvency
proceedings and Producer has no reason to believe that Borrower is insolvent
(D) The Borrower’s signature(s) is (are) genuine and authorized, or to the
extent permitted by applicable law, the Producer has been authorized by Borrower
to sign this Agreement on Borrower’s behalf (E) Producer has delivered or will
deliver a copy of this Agreement to Borrower. Producer agrees that the
Representations & Warranties above, as well as those on page 3 of this
Agreement, are a binding contract between Producer and Lender.

 

PRODUCER / AGENCY

 

Name

 

FABRICANT & FABRICANT INC

         

Address

 

1251 OLD NORTHERN BLVD

    

 

    

 

 

ROSLYN, NY 11576

     Date      PRODUCER’S SIGNATURE

 